Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
28, 2005








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed July 28, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-000699-CV
____________
 
IN RE CHARLES EARL SAMPSON, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On July 15, 2005, relator
filed a petition for writ of mandamus in this court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.   Relator seeks a
hearing in the trial court on his motion for judgment nunc
pro tunc.
Relator has not established that he is
entitled to mandamus relief. 
Accordingly, we deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed July 28, 2005.
Panel consists of
Justices Edelman, Seymore, and Guzman.